Table of Contents SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For Fiscal Year Ended December 31, 2006 Commission File No. 33-62829 BNSF Railway Company 401(k) Plan for TCU Employees (Full Title of the Plan) BURLINGTON NORTHERN SANTA FE CORPORATION 2650 Lou Menk Drive, AOB-2 Fort Worth, Texas 76131-2830 (Name of the issuer of securities held pursuant to the plan and the address of its principal executive office) Table of Contents BNSF RAILWAY COMPANY 401(k) PLAN FOR TCU EMPLOYEES Table of Contents Page Number Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits As of December 31, 2006 and 2005 2 Statement of Changes in Net Assets Available for Benefits For the Year Ended December 31, 2006 3 Notes to Financial Statements 4 Additional Information:* Schedule H, Line 4i – Schedule of Assets (Held at End of Year) As of December 31, 2006 9 * All other supplemental schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable or the information required therein has been included in the financial statements or notes hereto. Table of Contents Report of Independent Registered Public Accounting Firm To the Participants and Administrator of the BNSF Railway Company 401(k) Plan for TCU Employees We have audited the accompanying statements of net assets available for benefits of the BNSF Railway Company 401(k) Plan for TCU Employees as of December 31, 2006 and 2005 and the related statement of changes in net assets available for benefits for the year ended December 31, 2006.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the BNSF Railway Company 401(k) Plan for TCU Employees as of December 31, 2006 and 2005, and the changes in its net assets available for benefits for the year ended December 31, 2006 in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Whitley Penn LLP Fort Worth, Texas June28, 2007 1 Table of Contents BNSF RAILWAY COMPANY 401(k) PLAN FOR TCU EMPLOYEES STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS (In thousands) As of December 31, 2006 2005 Assets Investments at fair value: T. Rowe Price Stable Value Common Trust Fund $ 20,439 * $ 20,115 * T. Rowe Price Equity Index Trust 15,706 * 17,529 * T. Rowe Price Balanced Fund 12,525 * 12,809 * BNSF Common Stock Fund 8,816 * 10,045 * T. Rowe Price Retirement Funds (See Schedule H, Line 4i for detail) 4,276 * 2,279 T. Rowe Price Equity Income Fund 4,165 * 3,902 T. Rowe Price Blue Chip Growth Fund 3,906 4,240 * T. Rowe Price Julius Baer Int’l Equity Fund 2,611 1,289 Columbia Acorn USA Fund 2,307 2,234 PIMCO Total Return Admin 2,203 2,256 Participant Loans 1,758 1,844 Total assets 78,712 78,542 Liabilities Contributions owed to participants 2 - Net assets available for benefits at fair value 78,710 78,542 Adjustment from fair value to contract value for fully benefit-responsive investment contracts 175 169 Net assets available for benefits $ 78,885 $ 78,711 *Represents 5% or more of net assets available for benefits. The accompanying notes are an integral part of the financial statements. 2 Table of Contents BNSF RAILWAY COMPANY 401(k) PLAN FOR TCU EMPLOYEES STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS (In thousands) Year Ended December 31, 2006 Additions to net assets: Investment income: Dividend income $ 2,394 Interest income from participant loans 99 Net appreciation in fair value of investments 5,421 Total investment income 7,914 Participant contributions 3,135 Asset transfers to other plans, net (111 ) Total additions to net assets 10,938 Deductions from net assets: Benefit payments to participants 10,764 Net increase in net assets 174 Net assets available for benefits: Beginning of year 78,711 End of year $ 78,885 The accompanying notes are an integral part of the financial statements. 3 Table of Contents BNSF RAILWAY COMPANY 401(k) PLAN FOR TCU EMPLOYEES Notes to Financial Statements NOTE 1: DESCRIPTION OF THE PLAN The following description of the BNSF Railway Company 401(k) Plan for TCU Employees (the Plan) provides only general information.Participants should refer to the Plan document for a more complete description of the Plan's provisions. General The purpose of the Plan is to offer eligible members of the Transportation Communications International Union (the Union), who are employees of BNSF Railway Company (the Company or the Employer) and affiliated participating companies who are covered by the collective bargaining agreement of the former Burlington Northern Railroad Company and the Union, a means to adopt a regular savings program and to provide a supplement to their retirement income.The Company is a wholly owned subsidiary of Burlington Northern Santa Fe Corporation (BNSF). The Plan is administered by the Review Committee, two members of which are appointed by the Company and two members of which are appointed by the Union.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Administration The Company is responsible for the administration and operation of the Plan.
